


Exhibit 10(l)

 

SUMMARY OF THE EMPIRE DISTRICT ELECTRIC COMPANY

ANNUAL INCENTIVE PLAN

 

Our annual incentive plan is the short-term component of our incentive
compensation package.  Under this individualized annual plan, each executive
officer can earn additional cash compensation based on performance measured
against short-term tactical goals that lend support to our long-term vision,
goals and strategies. A set of metrics and corresponding performance measures
relevant to each executive’s area is developed from the broad corporate goals
and key business strategies at the beginning of the calendar year.  One or more
performance measures are developed for each metric.  Each performance measure is
assigned a percentage weighting.  The weightings of each performance measure sum
up to 100%.  While corporate goals and key business strategies have a long-term,
multi-year perspective, the metrics developed from them are short-term in
perspective, focusing on the operating conditions and circumstances of a
particular year.  Each executive officer provides the President and CEO a set of
proposed metrics and performance measures for each new calendar year.  The
President and CEO evaluates the proposed metrics and performance measures and
makes any necessary modifications.  The President and CEO presents the proposed
annual metrics and performance measures for himself and all other executive
officers to the Compensation Committee each new calendar year.  The Compensation
Committee reviews his recommendations for consistency, measurability, and equity
relative to individual responsibilities and, together with their assessment of
near-term Company objectives, makes any necessary adjustments to individual
annual incentive plans before approving.

 

Once metrics, performance measures and weightings are determined, total target
Annual Cash Incentive amounts are calculated for each executive officer with
consideration given to our total cash compensation philosophy.

 

Performance levels above and below the target level of performance are also
determined for each performance measure.  A threshold level of performance
indicates a minimum (below target) level of expected performance.  A maximum
level of performance indicates a higher (above target) level of expected
performance.  Greater incentive compensation is payable if the maximum level of
performance is achieved.  An incentive compensation award at the threshold level
of performance is equal to 50% of the target level award.  At the maximum level
of performance, the incentive compensation award is equal to 200% of the target
level award.  When performance levels are between the threshold and maximum
performance levels, the amount of incentive compensation award is interpolated. 
If an executive does not perform at least at a threshold level of performance
with regard to any particular individual performance measure, no incentive
compensation is awarded with respect to that performance measure.

 

Each executive officer’s performance against his/her individual annual incentive
plan is reviewed by the President and CEO with the Compensation Committee
following the conclusion of the calendar year.  The President and CEO recommends
incentive payments reflective of performance against each executive officer’s
individual annual incentive plan during the calendar year.  The Compensation
Committee considers his recommendations, makes any appropriate adjustments and
determines the amount of annual cash incentive earned by each executive.  The
Compensation Committee independently appraises the performance of the President
and CEO, and determines his incentive award accordingly.

 

--------------------------------------------------------------------------------
